Opinion by
Woodside, J.,
This is an appeal by the Commonwealth from an order of the Court of Common Pleas of Schuylkill County reversing an order .of the Secretary of Revenue suspending an operator’s license who admittedly was convicted of speeding in New Jersey.
The hearing before the court was not stenographically recorded. There is a question whether the notice received from New Jersey was offered. Although the trial judge indicated the Commonwealth presented no *599documentary evidence, copies of the order of revocation and the violation in New Jersey appear in the record certified to us by the trial judge.
Under the circumstances we think the case should be remanded for a rehearing of which a full and complete record should be made.
Case remanded.